           Case 21-20304-JAD                       Doc 2    Filed 02/15/21 Entered 02/15/21 14:56:43                Desc Main
                                                            Document      Page 1 of 6

                                                  IN THE UNITED STATES BANKRUPTCY COURT
                                                 FOR TI lB WESTERN DISTRICT OF PENNSYLVANIA
   In Re:                                                                      :       Bankruptcy No. 21-20304
              Tier One, LLC
                                                                                       Chapter 11

                                                                  Debtor

              Tier One, LLC
   Movant                                                                              Related to Document No. I
                                                                               :




                                           V.



  No Respondent



                                             NOTICE REGARDING FILING OF MAILING MATRIX
             In accordance with Local Bankruptcy Rule 1007-1(e) I.                 Robert 0 Lampl 19809   ,counsel for the debtor(s) in the
 above-captioned case, hereby certify that the following list of creditors’ names and addresses was uploaded through the
 creditor maintenance option in CM/ECF to the above-captioned case.



                                                             By: 1sf Robert 0 Lampl
                                                                  Signature
                                                                 RobertO Lampl 19809
                                                                 Typed Name
                                                                 Benedum Trees Building
                                                                 223 Fourth Avenue, 4th Floor
                                                                 Pittsburgh, PA 15222
                                                                 Address
                                                                 412-392-0330 Fax:412-392-0335
                                                                 Phone No.
                                                                 19809 PA
                                                                 List Bar ID. and State of Admission




PAWS Local Form 29 (07/13)
   rpyrh (C) I 99(,.2020 flc,I ra,c LIC .www hcIcaic corn
Snft,vrc
                                                                                                                         flcsI   rose flank no p(c
Case 21-20304-JAD   Doc 2   Filed 02/15/21 Entered 02/15/21 14:56:43   Desc Main
                            Document      Page 2 of 6



                      Allegheny Medical
                      2000 Cliff Mine Road Park West Two
                      Suite 110
                      Pittsburgh, PA 15275

                     Apex Energy Service C
                     101 Kennedy Rcad Suite 20:
                     Charleroi, PA 15022

                     Armark Colombus
                     c/o CFM
                     PC Box 574257
                     Marietta, GA 30006—0072

                     Atlantic Recovery Servics
                     100 Kragel Road Building 3
                     Richmond, OH 43944

                     Axiom Medical Consulting, LLC
                     P.O. Box 207282
                     Dallas, TX 75320

                     Berkley Insurance Company
                     c/o Dawn Stafseth
                     Caine & Weiner
                     5805 Sepulveda Blvd 4th Floor
                     Van Nuys, CA 91411

                     Bob Sumerel Tire Co.
                     P0 Box 633096
                     Cincinnati, OH 45263

                     Sos Solutions
                     999 Laurel View Dr
                     Smithfield, PA 15478

                     C&L Enterpises
                     c/c Travis Dunn
                     Bootay BEvington & Nichols, LLC
                     6 Clairton Boulevard
                     Pittsburgh, PA 15236

                     DISA Global Solutions, Inc
                     10900 Corporate Centre Dr Suite 250
                     Houston, TX 77041

                     Duquesne Light Company
                     411 Seventh Avenue
                     Pittsburgh, PA 15230

                     Enterprise Rent-A—Car
                     4485 Campbells Run Rd
                     Pittsburgh, PA 15205
Case 21-20304-JAD   Doc 2   Filed 02/15/21 Entered 02/15/21 14:56:43   Desc Main
                            Document      Page 3 of 6



                     Euler Herms Services North America LLC
                     800 Red Brook Blvd
                     Owings Nills, MD 21117

                     FA Catroppa LLC
                     502 Angela Drive
                     Aliquippa, PA 15001

                     FACT LLC
                     35 Kings Highway East, Suite 2032
                     Haddonfield, NJ 08033

                     Global Pak
                     9636 Ekton Road
                     Lisbon, OH 44432

                     Green Accounting LLC
                     4127 Brownsville Road
                     Suite 209
                     Pittsburgh, PA 15227

                     H&K Equipment
                     4203 Casteel Drive
                     Coraocolis, PA 15103

                     HireRight, LC
                     3349 Michelson Drive, Suite 150
                     :rvine, CA 92612

                     Hunter’s Truck & Sale Service
                     4637 Campbells Run Rd
                     Pittsburgh, PA 15205

                     Job Service North Dakota
                     P0 Box 5507
                     Bismarck, ND 58506—5507

                     Lyden Oil Company
                     3711 Leharps Dr
                     Youngstown, OH 4455

                     Mad Trailer Leasing LLC
                     c/o David B. Spalding
                     157 Wilbur Drive, N.E.
                     North Canton, OH 44720

                     Medexpress Urgent Care, Inc.
                     423 Fortress    Boulevard


                     Morgantown, WV 26508

                     Nletz Lewis Brodman Must OKeefe LLC
                     535 Smithfield St
                     Pittsburgh, PA :5222
Case 21-20304-JAD   Doc 2   Filed 02/15/21 Entered 02/15/21 14:56:43   Desc Main
                            Document      Page 4 of 6


                      MWAA
                      160 Ropewell Ave
                      Alicuippa, PA 15001

                      Office of Uneployment Compensation
                      PA Dept. of Labor and Industry
                      301 Fifth Avenue, Suite 230
                      Pittsburgh, PA 15222

                      Offices of the Insurance Commissioner
                      900 Pennsylvania Ave
                      Charleston, WV 25302

                     Ohio Bureau of Workers’ Compensation
                     30 W Spring St
                     Columbus, OH 43215

                     Oil and Gas Safety Supply LLC
                     52 Murtland Ave
                     Washington, PA 15301

                     Peoples Gas
                     375 N Shore Cr.
                     Pittsburgh, PA 15212

                     Petta Enterprises, LLC


                     Pifer’s Service Center, LLC
                     115 Elizabeth Pike
                     Mineral Wells, WV 26150

                     Quality Auto Parts
                     2119 Brodhead Rd,
                     Alicciopa, PA 1500:

                     Ralich Truck Center
                     c/o Steven R. Bovan
                     Tucker Arensberg
                     1500 One PPG Place
                     Pittsburgh, PA 15222

                     Remark Promotions
                     266 N Central Ave
                     Canonsburg, PA 15317

                     Republic Services
                     18500 N Allied Way
                     Phoenix, AZ 85054

                     Route 51 Auto & Truck Parts LLC
                     907 Old Rt. 51
                     Smock, PA 15490
Case 21-20304-JAD   Doc 2   Filed 02/15/21 Entered 02/15/21 14:56:43   Desc Main
                            Document      Page 5 of 6



                     S.D. Nold Inc
                     9026 011—45
                     lisbon, 011 44432

                      SafT Integration Consulting LLC
                      102 South Tower Road
                      Fombell, PA 16123

                     Sanford Health Occupational Medicine
                     3838 12th Ave N
                     Fargo, ND 58102

                     The          Road :achinery Company
                            American

                     3026 Saratoga Ave SW
                     Canton, OH 44706

                     TSTL, Inc.
                     C/O Christopher J. Davis
                     Sherrard, German & Kelly, P.C.
                     535 Smithfield Street, Suite 300
                     Pittsburgh, PA 15222

                     United Health Care
                     339 Sixth Ave
                     Pittsburgh, PA 15222

                     Valley Equipment Services, LLC
                     607 1st St SW
                     Massillon, OH 44647

                     Valley Tire Co Inc
                     100 Progress Lane
                     Canonsburg, PA 15317

                     Valley Trucking Services
                     4571 Stephen Circle
                     Canton, OH 44718

                     Verizon
                     1095 Avenue of the Americas
                     New York, NY 10036

                     Vertical Solutions
                     1370 Washington Pike #101
                     Bridgeville, PA 15017

                     Walt’s Garage, Inc.
                     1067 E National Pike
                     Washington, PA 15301

                     Westmoreland County landfill
                     122 Conner Ln
                     Belle Vernon, PA :5012
Case 21-20304-JAD   Doc 2   Filed 02/15/21 Entered 02/15/21 14:56:43   Desc Main
                            Document      Page 6 of 6



                     wSI
                     1600 E. Century Ave
                     Ste 1
                     Bismarck, ND 58503

                     Xstreme NW
                     1028 Forum Dr
                     Broussard, LA 70518

                     Ziegler Tire
                     919 Brush Creek Road
                     Warrendale, PA 15086
